[Cite as State ex rel. Pettway v. Cuyahoga Cty. Court of Common Pleas, 2013-Ohio-1567.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99259



                STATE, EX REL. TIMOTHY PETTWAY
                                                                   RELATOR

                                                    vs.

  CUYAHOGA COUNTY COURT OF COMMON PLEAS,
                  ET AL.
                                                                   RESPONDENTS




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 461141
                                          Order No. 463486

RELEASE DATE:               April 16, 2013
FOR RELATOR

Timothy Pettway
No. 550655
Toledo Correctional Institution
P.O. Box 80033
2001 East Central Avenue
Toledo, Ohio 43608

ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty, Esq.
Cuyahoga County Prosecutor
By: James E. Moss, Esq.
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} Timothy Pettway has filed a complaint for a writ of procedendo. Pettway

seeks an order from this court, that requires Judge Deena Calabrese and the Cuyahoga

County Court of Common Pleas to render a ruling with regard to a “motion to vacate void

judgment” as filed in State v. Pettway, Cuyahoga C.P. No. CR-498474.

       {¶2} Attached to the motion for summary judgment filed by Judge Calabrese and

the Cuyahoga County Court of Common Pleas, is a copy of a judgment entry, journalized

on December 19, 2012, which demonstrates that a ruling has been rendered with regard to

Pettway’s motion to vacate void judgment. Thus, Pettway’s complaint for a writ of

procedendo is moot.      State v. Jerninghan, 74 Ohio St.3d 278, 1996-Ohio-117, 658

N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       {¶3} Accordingly, we grant the motion for summary judgment. Judge Calabrese

and the Cuyahoga County Court of Common Pleas to pay costs. Costs waived. The

court directs the clerk of court to serve all parties with notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
MARY EILEEN KILBANE, J., CONCUR